2015 WI 52

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2012AP486-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        William R. Lamb, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        William R. Lamb,
                                  Respondent-Appellant.

                             DISCIPLINARY PROCEEDINGS AGAINST LAMB

OPINION FILED:          June 9, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                              2015 WI 52
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.      2012AP486-D


STATE OF WISCONSIN                               :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against William R. Lamb, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
               Complainant-Respondent,
                                                                     JUN 9, 2015
        v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
William R. Lamb,

               Respondent-Appellant.




        ATTORNEY        disciplinary     proceeding.         Attorney's         license
revoked.


        ¶1     PER   CURIAM.    Attorney   William      R.    Lamb      has    appealed
from    the    report    of   the   referee,   Attorney      James      R.    Erickson,
which found, based on Attorney Lamb's stipulation and no contest
plea,        that    Attorney   Lamb    had    engaged       in    75        counts    of
professional          misconduct       arising       out      of        ten      client
representations, that his license to practice law in Wisconsin
should be revoked, that he should be required to pay restitution
in the total amount of $21,580, and that he should be required
                                                                                 No.    2012AP486-D



to pay the full costs of this disciplinary proceeding, which
were $8,875.90 as of September 16, 2014.
       ¶2     Having considered the referee's report, the briefs of
the parties, and the record in this matter, we determine that
the    referee's         factual        findings          based      on      Attorney      Lamb's
stipulation        are    not     clearly      erroneous.              We    reject      Attorney
Lamb's request that he be relieved of the stipulation he entered
so that the matter can be remanded to the referee and Attorney
Lamb   can    now       present       evidence       to   "correct        the    record."        We
further conclude that the referee's factual findings support his
conclusions        of    misconduct       on      the     75    counts       alleged      against
Attorney     Lamb.            Given    Attorney        Lamb's        pervasive         pattern   of

misconduct,        including      forging        his      client's        name    in     order   to
convert the client's settlement funds, we determine that it is
necessary to revoke Attorney Lamb's license to practice law in
this state.         We also agree with the referee's recommendation
that Attorney Lamb should be ordered to make restitution to the
clients      he    has    harmed       and   to      pay       the    full      costs    of   this
disciplinary proceeding.
       ¶3     Attorney Lamb was admitted to the practice of law in
this state in April 1989.                 He maintained a solo legal practice
in Menomonie.           His license has been suspended for administrative
reasons      and        for     failure      to       cooperate           with     disciplinary
investigations since the fall of 2011.

       ¶4     This is the fourth time that Attorney Lamb has been
the subject of professional discipline.                          The first two instances
resulted in consensual private reprimands.                                  In 1997 Attorney
                                                 2
                                                                              No.     2012AP486-D



Lamb   received      a       consensual       private     reprimand          for    failing       to
provide       requested              information         during          a         disciplinary
investigation.       Private Reprimand No. 1997-10.                       In 2003 Attorney
Lamb     received        a     second        consensual       private         reprimand       for
misconduct involving a failure to communicate the basis or rate
of his fee to a client, a failure to maintain trust account
records which would have shown whether he had placed an advanced
fee into a client trust account or had immediately cashed the
checks for his own use, and a failure to provide his client's
file to successor counsel in a timely manner.                         Private Reprimand
No. 2003-28.
       ¶5    The    third       prior       disciplinary        matter       resulted        in    a

60-day      suspension          of     Attorney        Lamb's      license.              In       re
Disciplinary        Proceedings            Against      Lamb,      2011 WI 101,    ¶2,
338 Wis. 2d 1, 806 N.W.2d 439 (Lamb I).                            In that proceeding,
Attorney     Lamb   stipulated             that   he   had    committed        21    counts       of
professional         misconduct              arising         out    of         four      client
representations.             Attorney Lamb's actions tended to follow a
general     pattern.          He     often    accepted       advanced        fees,    which       he
failed to hold in trust or for which he failed to provide the
notices     required         for     the    alternative       advanced        fee     procedure
under Supreme Court Rule (SCR) 20:1.15(b)(4m).                               He then refused
to or failed to keep his clients reasonably informed about the
status of their legal matters, often ignoring multiple requests
for information from the clients.                      When the clients attempted to
obtain a refund of fees and a return of their files, Attorney
Lamb either failed to respond or failed to comply with their
                                                  3
                                                                   No.        2012AP486-D



requests.     When the Office of Lawyer Regulation (OLR) asked for
information      regarding   the    clients'    grievances,        Attorney           Lamb
failed to cooperate properly with the OLR's investigations.
     ¶6     The    OLR    initiated     this     proceeding        by     filing         a
complaint and order to answer on March 7, 2012.                      The original
complaint alleged 23 counts of misconduct arising out of four
client representations.            Attorney Lamb filed an answer, which
admitted some of the allegations of the complaint but contended
that the claims of misconduct were without merit and alleged
specific      facts      contradicting        some    of     the         complaint's
allegations.
     ¶7     On    February    8,     2013,    the    OLR    filed        an        amended

complaint alleging the 75 counts of misconduct referenced above.
Attorney Lamb filed an answer that again admitted some of the
factual allegations of the amended complaint, denied most of the
allegations, provided Attorney Lamb's view of the various client
representations, and denied that he had violated any rules of
professional      conduct,   other     than     perhaps     failing           to     place
certain advanced fees into his client trust account.                           Attorney
Lamb's answer to the amended complaint also alleged that he had
additional personal information that he would seek to provide to
the referee or the OLR and for which a protective order would be
appropriate.
     ¶8     In    November    2013,     Attorney     Lamb    entered            into    a

stipulation with the OLR.             In the stipulation, Attorney Lamb
withdrew his answer to the OLR's amended complaint and pled no
contest to each of the 75 counts of misconduct, "as set forth in
                                        4
                                                                                   No.     2012AP486-D



the Amended Complaint."                   Specifically, Attorney Lamb agreed that
the referee "may use the allegations of the Amended Complaint as
an adequate factual basis in the record for a determination of
misconduct as to each misconduct count to which [Attorney] Lamb
has     pled        no       contest."          In    the       stipulation,        Attorney       Lamb
explicitly               verified        that        he         understood        the     misconduct
allegations and his right to contest those allegations, that he
understood his right to consult with counsel but had decided to
proceed        on        a    pro   se    basis,          and     that     his    entry    into     the
stipulation was knowing and voluntary.
        ¶9      The          stipulation    also          called     for    the    matter     of    the
appropriate sanction to be the subject of briefs to be submitted

by the parties.                 The OLR filed a sanction brief, but Attorney
Lamb never did so.
        ¶10     Based on the stipulation Attorney Lamb entered, the
referee issued a report containing findings of fact based on the
allegations of the amended complaint.                               He determined that those
facts        supported          conclusions          of     law     that     Attorney      Lamb     had
engaged in the ethical violations alleged in the 75 counts set
forth in the amended complaint.                                 The referee agreed with the
uncontested          recommendation             in    the        OLR's     sanction       brief    that
Attorney Lamb's license to practice law in Wisconsin should be
revoked.            He       also   recommended           that     Attorney       Lamb     should    be
required to pay restitution to three individual clients, as well

as to the Wisconsin Lawyers' Fund for Client Protection (the
Fund), which had already made payments to five other clients.


                                                      5
                                                                     No.       2012AP486-D



       ¶11   It is not necessary to recount the extensive factual
findings made by the referee regarding each of the ten client
representations at issue in this proceeding.                      A summary of one
representative        example   is    sufficient      to    provide      an     accurate
picture of the types of misconduct found by the referee with
respect to most of the representations.
       ¶12   In November 2010 Attorney Lamb was retained by client
M.B. to represent him in attempting to set aside a sheriff's
sale   of    M.B.'s    property      following    the      entry    of     a    judgment
against M.B.        As part of the oral agreement for representation,
Attorney     Lamb     requested    an    advanced     fee    of    $1,000       for   the
representation.         M.B. initially paid $500 in cash to Attorney

Lamb and then sent him a check for the remaining $500 three days
later.       Attorney Lamb did not deposit the $1000 advanced fee
into his client trust account nor did he provide any of the
notices required by the alternative advanced fee procedure.
       ¶13   Several      weeks      later     Attorney       Lamb       entered       an
appearance in the foreclosure action.                 He did not, however, take
any further action on M.B.'s behalf.                    Over the next several
weeks,   M.B.    telephoned       Attorney     Lamb   multiple      times,       seeking
information     about    the    status    of    the    matter.       Attorney         Lamb
failed to return M.B.'s calls.                Ultimately, M.B. left multiple
messages with Attorney Lamb, repeatedly requesting a refund of
the $1000 advanced fee he had paid to Attorney Lamb.

       ¶14   Because Attorney Lamb did not provide any refund of
the advanced fee, M.B. filed a claim with the Fund.                             The Fund


                                          6
                                                                               No.       2012AP486-D



subsequently reimbursed M.B. for the $1000 advanced fee he had
paid to Attorney Lamb.
       ¶15    M.B.    also     filed        a    grievance        with     the       OLR,    which
forwarded      the    grievance        to       Attorney      Lamb       and     asked      for     a
response to the substance of the grievance, an accounting of his
fee,   and    a    copy   of     his   file.           When      Attorney      Lamb        did    not
respond, the OLR e-mailed a second letter and personally served
a third letter, each time asking for a response to its requests.
Attorney Lamb still did not respond.
       ¶16    On July 10, 2012, the OLR filed a motion seeking a
temporary suspension of Attorney Lamb's license.                                     This court
issued an order directing Attorney Lamb to show cause why his

license should not be temporarily suspended due to his willful
failure      to    cooperate       with         the    OLR's      investigation.                  See
SCR 22.03(4).        When Attorney Lamb did not respond to the order,
this   court       temporarily      suspended          Attorney      Lamb's          license       on
September 17, 2012.              That temporary suspension has remained in
effect until the issuance of this opinion and order.
       ¶17    Another matter addressed in the referee's report also
merits discussion.             Attorney Lamb agreed to represent R.M., a
friend,      who   had    been    injured        in    a    December       2004       automobile
accident.            Attorney       Lamb         did       not     prepare           a     written
fee/representation agreement.                    In December 2007, Attorney Lamb
filed a personal injury lawsuit on R.M.'s behalf.                               By early 2008
Attorney      Lamb   informed      R.M.         that   the       defendants          had    made    a
settlement offer.          R.M. instructed Attorney Lamb to complete the
settlement.
                                                 7
                                                                      No.     2012AP486-D



       ¶18     Over the ensuing years, R.M. asked Attorney Lamb on
multiple occasions about the status of the settlement.                         Attorney
Lamb's responses falsely indicated that the settlement was close
to     being    finalized,       but    he       otherwise     deferred       answering
questions about it.          In early 2012, after confronting Attorney
Lamb    about     the     settlement,        R.M.    obtained     a    copy     of     the
settlement check from one of the defendants.                      The check showed
that it had been issued on March 20, 2008, made payable to
"[R.M.] A SINGLE INDIVIDUAL AND HIS ATTORNEY OF RECORD."                           On the
back of the check were endorsements for "[R.M.]" and "William R.
Lamb, for deposit only."               R.M.'s endorsement signature on the
back of the check had been forged.                   R.M. never received any of

the settlement funds from Attorney Lamb.
       ¶19     Although    the   settlement         proceeds    belonged      to     R.M.,
Attorney Lamb had not deposited the proceeds into his client
trust account.         He also never notified R.M. that he had received
the settlement proceeds or provided R.M. with an accounting of
those proceeds.
       ¶20     After    learning   of   the      conversion     of    the   settlement
proceeds, R.M. filed a grievance with the OLR in February 2012.
The OLR again sent a notice of formal investigation to Attorney
Lamb, once more asking that he respond to the allegations in the
grievance, that he provide an accounting of his fee, and that he
submit a copy of his file for the matter.                        Although Attorney

Lamb sent an email indicating that he had received the OLR's
letter, he did not provide a response as requested.                             The OLR
sent two additional letters to Attorney Lamb via e-mail and by
                                             8
                                                                 No.    2012AP486-D



personal service, but Attorney Lamb did not respond.                      The OLR
included this matter in its July 10, 2012 motion for a temporary
suspension.     Thus, this matter was also a basis for the court's
September 17, 2012 temporary suspension order.
     ¶21     In all, the referee concluded that Attorney Lamb had
committed 84 separate violations of 19 different subsections of
the Rules of Professional Conduct for Attorneys:1
         •   SCR 20:1.32—eight counts (lack of reasonable diligence)
         •   SCR 20:1.4(a)(2)3—one count (failure to consult with
             client   regarding   the       means   by   which    the    client's
             objectives are to be accomplished)

     1
       Some of the 75 counts set forth in the complaint alleged
violations of multiple subsections of the ethical rules.
     2
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."
     3
         SCR 20:1.4(a) provides:

             A lawyer shall:

          (1) Promptly inform the client of any decision or
     circumstance with respect to which the client's
     informed consent, as defined in SCR 20:1.0(f), is
     required by these rules;

          (2) reasonably consult with the client about the
     means by which the client's objectives are to be
     accomplished;

          (3) keep the client reasonably informed about the
     status of the matter;

          (4) promptly comply with reasonable requests by
     the client for information; and

          (5) consult with the client about any relevant
     limitation on the lawyer's conduct when the lawyer
                                                  (continued)
                                        9
                                                      No.     2012AP486-D



        •   SCR 20:1.4(a)(3)—nine counts (failure to keep client
            reasonably informed about status of matter)
        •   SCR 20:1.4(a)(4)—nine counts (failure to comply with
            reasonable client requests for information)
        •   SCR 20:1.4(b)4—one count (failure to explain a matter
            so client may make informed decisions)
        •   SCR   20:1.5(a)5—seven     counts   (collection     of    an
            unreasonable fee)



    knows that the client expects assistance not permitted
    by the Rules of Professional Conduct or other law.
    4
       SCR 20:1.4(b) provides that "[a] lawyer shall explain a
matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation."
    5
        SCR 20:1.5(a) provides:

         A lawyer shall not make an agreement for, charge,
    or collect an unreasonable fee or an unreasonable
    amount for expenses. The factors to be considered in
    determining the reasonableness of a fee include the
    following:

         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

         (2) the likelihood, if apparent to the client,
    that the acceptance of the particular employment will
    preclude other employment by the lawyer;

         (3) the fee customarily charged in the locality
    for similar legal services;

            (4) the amount involved and the results obtained;

         (5) the time limitations imposed by the client or
    by the circumstances;

                                                            (continued)
                                  10
                                                         No.   2012AP486-D



    •   SCR 20:1.5(b)(1)6—five counts (failure to communicate
        in writing to client the basis or rate of fees and
        expenses)
    •   SCR 20:1.5(b)(2)—five counts (failure to communicate
        in   writing    to   client   the    purpose    and    effect   of
        advanced fee)




     (6) the nature and length              of   the   professional
relationship with the client;

     (7) the experience, reputation, and ability                  of
the lawyer or lawyers performing the services; and

        (8) whether the fee is fixed or contingent.
6
    SCR 20:1.5(b) provides:

     (1) The scope of the representation and the basis
or rate of the fee and expenses for which the client
will be responsible shall be communicated to the
client in writing, before or within a reasonable time
after commencing the representation, except when the
lawyer will charge a regularly represented client on
the same basis or rate as in the past.       If it is
reasonably   foreseeable  that  the   total   cost  of
representation to the client, including attorney's
fees, will be $1000 or less, the communication may be
oral or in writing. Any changes in the basis or rate
of the fee or expenses shall also be communicated in
writing to the client.

     (2) If the total cost of representation to the
client, including attorney's fees, is more than $1000,
the purpose and effect of any retainer or advance fee
that is paid to the lawyer shall be communicated in
writing.

     (3) A lawyer shall promptly respond to a client's
request for information concerning fees and expenses.


                                 11
                                                      No.    2012AP486-D



    •   SCR   20:1.5(b)(3)—four   counts   (failure   to    respond   to
        client requests regarding fees and expenses)
    •   SCR 20:1.15(b)(1)7—one count (failure to hold client's
        property in trust)
    •   SCR   20:1.15(b)(4)8—eight    counts    (failure      to   hold
        advanced fees in trust until earned where alternative
        procedure not used)
    •   SCR 20:1.15(d)(1)9—one count (failure to notify client
        of receipt of funds in which client has interest)


7
    SCR 20:1.15(b)(1) provides that

     A lawyer shall hold in trust, separate from the
lawyer's own property, that property of clients and
3rd parties that is in the lawyer's possession in
connection with a representation.        All funds of
clients and 3rd parties paid to a lawyer or law firm
in connection with a representation shall be deposited
in one or more identifiable trust accounts.
8
    SCR 20:1.15(b)(4) provides:

     Except as provided in par. (4m), unearned fees
and advanced payments of fees shall be held in trust
until earned by the lawyer, and withdrawn pursuant to
sub. (g). Funds advanced by a client or 3rd party for
payment of costs shall be held in trust until the
costs are incurred.
9
    SCR 20:1.15(d)(1) provides:

     Upon receiving funds or other property in which a
client has an interest, or in which the lawyer has
received notice that a 3rd party has an interest
identified by a lien, court order, judgment, or
contract, the lawyer shall promptly notify the client
or 3rd party in writing.     Except as stated in this
rule or otherwise permitted by law or by agreement
with the client, the lawyer shall promptly deliver to
                                                (continued)
                              12
                                                              No.        2012AP486-D



         •   SCR 20:1.15(d)(2)10—one     count     (failure         to     provide
             accounting of trust funds after final distribution or
             upon client request)
         •   SCR   20:1.16(d)11—seven     counts    (failure         to     refund
             unearned    advanced       fees     upon   termination              of
             representation)
         •   SCR 20:4.1(a)(1)12—one count (making false statement of
             material fact or law to third party)
         •   SCR 20:8.4(b)13—one count (committing criminal acts)

    the client or 3rd party any funds or other property
    that the client or 3rd party is entitled to receive.
    10
       SCR 20:1.15(d)(2)    provides    that    "[u]pon    final
distribution of any trust property or upon request by the client
or a 3rd party having an ownership interest in the property, the
lawyer shall promptly render a full written accounting regarding
the property."
    11
         SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    12
       SCR 20:4.1(a)(1)   provides   that   in  the   course of
representing a client, a lawyer shall not knowingly "make a
false statement of a material fact or law to a 3rd person."
    13
       SCR 20:8.4(b) provides that it is professional misconduct
for a lawyer to "commit a criminal act that reflects adversely
on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects."


                                    13
                                                              No.        2012AP486-D



         •   SCR    20:8.4(c)14—five     counts    (engaging        in     conduct
             involving        dishonesty,         fraud,       deceit,           or
             misrepresentation)
         •   SCR 22.03(2) and (6),15 enforced via SCR 20:8.4(h)16—
             nine   counts   (failure    to   cooperate    with   disciplinary
             investigation)
    14
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    15
         SCR 22.03(2) and (6) provide:

         (2) Upon    commencing  an    investigation,  the
    director shall notify the respondent of the matter
    being investigated unless in the opinion of the
    director the investigation of the matter requires
    otherwise.    The respondent shall fully and fairly
    disclose all facts and circumstances pertaining to the
    alleged misconduct within 20 days after being served
    by ordinary mail a request for a written response.
    The director may allow additional time to respond.
    Following receipt of the response, the director may
    conduct further investigation and may compel the
    respondent to answer questions, furnish documents, and
    present   any  information  deemed   relevant   to the
    investigation.

             . . . .

         (6) In the course of the investigation, the
    respondent's   wilful  failure   to  provide  relevant
    information, to answer questions fully, or to furnish
    documents and the respondent's misrepresentation in a
    disclosure are misconduct, regardless of the merits of
    the matters asserted in the grievance.
    16
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                        14
                                                             No.     2012AP486-D



         •   SCR     22.26(1)(a),    (b),    and   (c),17    enforced       via
             SCR 20:8.4(f)18—one    count    (failure   to   notify    client,
             opposing counsel, and court of license suspension)
    ¶22      In    attorney   disciplinary   proceedings,    we    affirm   the
referee's findings of fact unless they are found to be clearly
erroneous, but we review the referee's conclusions of law on a
de novo basis.        In re Disciplinary Proceedings Against Inglimo,
2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                  We determine


    17
         SCR 22.26(1) provides, in relevant part:

         On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
    represented in pending matters of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.

         (b) Advise the clients to seek legal advice of
    their choice elsewhere.

         (c) Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation.    The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.
    18
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."



                                      15
                                                                             No.     2012AP486-D



the   appropriate       level       of     discipline         to    impose          given   the
particular    facts     of    each       case,    independent           of    the    referee's
recommendation,       but    benefiting          from   it.        In    re    Disciplinary
Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.
      ¶23    The primary thrust of Attorney Lamb's appeal is that
the factual record on which the referee relied is erroneous and
incomplete, despite the fact that Attorney Lamb stipulated that
the referee could rely on those facts.                        Attorney Lamb contends
that he was informed that once the formal complaint was filed,
the only options he had were to admit or deny entire allegations
as set forth in the complaint.                   He asserts that during the time

period of the OLR's investigation and of the determination by
the Preliminary Review Committee (PRC) as to whether there was
cause to proceed with specific charges in a formal complaint, he
was impaired by alcoholism, which prevented him from submitting
evidence to the OLR and which, in turn, prevented the PRC from
considering the full panoply of facts when it made its cause-to-
proceed determinations on specific misconduct charges.
      ¶24    Attorney       Lamb    acknowledges        that       he    entered         into   a
stipulation.        He claims, however, that since he had been unable
to participate fully in the investigation process, he felt that
once the complaint had been filed, he had no choice but to enter
into a stipulation.

      ¶25    Attorney Lamb further argues that, regardless of his
responsibility for cooperating with the OLR's investigation and
ensuring     that    both     the    OLR     and    the       referee        had     a   proper
                                            16
                                                                                No.        2012AP486-D



understanding        of     all    relevant          facts,       the   OLR     has    a     duty    to
ensure   that       there     is    an        accurate       record      in     a     disciplinary
proceeding.
       ¶26    Attorney Lamb also states that he is not challenging
the   factual       findings       with       respect       to    all    ten    of     the    client
representations at issue.                     To the contrary, he is challenging
the   facts    as     to    only     six       of     the    representations,              and   with
respect to one of those representations, he is seeking to modify
the factual findings solely on the issue of whether he earned
the advanced fees paid by the client.                              He offers one example.
He    contends       that     he     "put       a     great       deal     of       effort"      into
representing D.L., including negotiating a settlement with the

district attorney's office.                     Attorney Lamb, however, provides
only his unsupported and broad allegation to this effect.                                            He
offers no specifics and does not provide any evidence that he
believes should be added to the record to support such a claim.
He    does    not    offer        even    general       allegations            as     to    what     is
inaccurate          with      respect           to          the     other           five      client
representations.
       ¶27    The    relief        sought       by    Attorney          Lamb    to     remedy       the
alleged inaccuracies in the record is a remand to the referee
for   further       development          of    the    factual       record.           In    essence,
Attorney Lamb is asking that he be relieved of the stipulation
he entered and that he be placed in the position he occupied

prior to that stipulation, where he could litigate all of the
alleged factual inaccuracies in the OLR's amended complaint.


                                                 17
                                                                           No.     2012AP486-D



        ¶28     We    reject       Attorney    Lamb's      arguments        and    requested
relief.        He fails to convince us that there is any legal basis
for     voiding       the    stipulation       he    entered       and     restarting        the
litigation of this matter.
        ¶29     Although Attorney Lamb asserts that he was impaired by
his alcoholism during the time that the OLR was conducting its
investigation and presenting the results of that investigation
to the PRC, he does not claim that his subsequent entry into the
stipulation was unknowing or involuntary due to his alcoholism.
The   time      period      for    the   initial     investigatory         stage       of   this
matter ended, at the very latest, in February 2013 when the OLR
filed     its        amended       complaint,       adding    a      number       of    client

representations and alleged ethical violations.                            Attorney Lamb,
however, did not enter into the stipulation until November 2013.
He never expressly contends that he was impaired at that time,
which is the relevant time period for determining whether he
should be granted relief from the stipulation he entered.                                   In a
motion    Attorney          Lamb    filed    with   this     court    in    May    2014,      he
asserted       that    he    had    sought    treatment      for     his    alcoholism        in
2012.     Indeed, in an April 2014 email message to the referee,
which the referee treated as an objection to the imposition of
costs,        Attorney      Lamb    specifically        stated      that    he     had      been
impaired by his alcoholism "until sometime later on in 2012."
Thus, according to Attorney Lamb's own admission, his impairment

was no longer an impediment to responding to the charges in this
matter after the latter part of 2012, a year before he entered
into the stipulation.               There is simply no basis in the record to
                                              18
                                                                            No.      2012AP486-D



conclude       that    Attorney        Lamb's        earlier    problems       with    alcohol
dependency rendered his November 2013 decision to enter into the
stipulation unknowing or involuntary.
       ¶30     In addition, although Attorney Lamb claims there are
factual inaccuracies in the record, he does not identify the
alleged       inaccuracies        with       specificity       or   provide     evidence      to
demonstrate the inaccuracy.                    He simply asks this court to take
him at his word that if the court were to remand the matter back
to the referee, he would now produce evidence that would refute
some of the allegations in the amended complaint.
       ¶31     Attorney Lamb, however, already had ample opportunity
to present such evidence to the OLR and to the referee.                                Even if

the    OLR    would     not     have        changed    the     charges    in    its    amended
complaint, that does not mean that it was futile to submit the
evidence.        The proceedings before the referee are designed to
find   the     facts       as   to    what     occurred.         Attorney      Lamb    clearly
recognized that fact because his answer to the amended complaint
did deny a substantial number of the OLR's allegations and did
contain       some    of    the      same    contentions        regarding      the    work    he
performed for his clients.                   He intentionally forfeited his right
to    contest     the      OLR's      factual        allegations,       however,      when   he
signed    a    stipulation           that    the     referee    could    use    the    factual
allegations of the amended complaint as the referee's factual
findings       that    formed        the     basis    for    determining       that    he    had

committed the ethical violations alleged in the 75 counts of the
amended complaint.


                                                19
                                                                         No.     2012AP486-D



      ¶32    Moreover, even if Attorney Lamb's concern about the
alleged inaccuracies in the record relates solely to the level
of discipline and to the imposition of restitution, he was given
the   opportunity        to    bring      the    alleged        inaccuracies       to    the
referee's attention in connection with his sanction brief.                                He
could have submitted the additional evidence he now claims to
have to the referee as part of an argument that his misconduct
is not as serious as it appears, but he never filed any sanction
brief.
      ¶33    In the end, Attorney Lamb has not presented a valid
basis for essentially vacating the referee's report and voiding
the stipulation he entered.               Thus, we find no basis to overturn

any of the referee's factual findings as clearly erroneous.                               We
further determine that the referee's factual findings adequately
support the legal conclusion that Attorney Lamb engaged in the
ethical violations contained in the 75 counts of the amended
complaint.
      ¶34    Having established the number of violations, we now
consider     the    appropriate          level     of     discipline.          Other    than
asserting that he has additional evidence that would show some
work was done for certain clients, Attorney Lamb's brief does
not   contain      an    argument      regarding         the    appropriate      level    of
discipline.         He    cites     no     prior        cases   as     support    for    the
imposition of any particular level of discipline.                              Indeed, he

specifically states in his brief that he is "not arguing or
suggesting      that     the    ultimate         outcome        will    be     different,"


                                            20
                                                                          No.    2012AP486-D



although he notes there is a possibility it could be different
if a remand to the referee were ordered.
       ¶35   After considering the totality of the factors present
in this proceeding, we conclude that the revocation of Attorney
Lamb's license to practice law in this state is appropriate and
necessary.        Attorney Lamb forged his client's signature so he
could convert over $10,000 in settlement funds to his own use
and then hid that fact from his client and friend for nearly
four    years.      That      is   an    exceedingly         serious      breach      of    an
attorney's core responsibility to a client.                          There is also a
clear pattern of misconduct by Attorney Lamb, both within the
client representations at issue in this proceeding and between

this    proceeding      and      Lamb    I.         For    example,       Attorney       Lamb
repeatedly accepted advanced fees from clients, did little or no
work on those clients' matters, and repeatedly ignored requests
by the clients for information about their legal matters, often
resulting in significant harm to the clients.                        When the clients
filed grievances against Attorney Lamb, he repeatedly failed to
respond to the OLR's attempts to gather information from him.
Throughout    the    great       majority      of    the    proceedings         before     the
referee and on appeal before this court, Attorney Lamb failed to
express real remorse for what he did.                            Only at the eleventh
hour, when he thought this court was about to decide his case,
did    Attorney    Lamb    file     a    letter      to    the    court    offering        his
"sincere     apology"      for     the    hurt      he     had    left    in    his   wake.
Although that expression of remorse is a positive step, even
then Attorney Lamb still couched his apology in the context of
                                              21
                                                                               No.        2012AP486-D



his alcoholism, although he presented no evidence before the
referee       that    alcoholism      had      caused       all    or    even      some        of    his
misconduct, including his forgery of a client's signature and
theft    of    over       $10,000.        In    the    end,       the    balance          of     facts
requires revocation.
        ¶36    A     revocation      of     Attorney         Lamb's          law     license         is
consistent         with    other     disciplinary           cases       in     which       we       have
revoked an attorney's license.                       See, e.g., In re Disciplinary
Proceedings          Against    Kelly,         2012 WI 55,       341 Wis. 2d       104,
814 N.W.2d 844 (revocation imposed where attorney found to have
committed 51 counts of misconduct, including failure to exercise
diligence,         failure     to    communicate        with        clients,         failure          to

refund advanced fees when work not completed, and failure to
respond to OLR requests for information); In re Disciplinary
Proceedings          Against    Fadner,         2007 WI 18,    229 Wis. 2d       54,
727 N.W.2d 20 (revocation imposed where attorney with one prior
private reprimand and a previous nine-month suspension engaged
in 45 counts of misconduct arising out of ten representations).
        ¶37    We now turn to the issue of restitution.                                   We agree
with the referee that Attorney Lamb should be required to pay
restitution to the Fund in the amount of $17,500, which the Fund




                                                22
                                                                No.     2012AP486-D



paid to clients T.L., B.B., M.B., R.M., and W.B.19                   In addition,
we agree that he should also pay restitution directly to clients
D.L. ($2,730), E.R. ($850), and B.O. ($500).
       ¶38   Finally, we consider Attorney Lamb's appeal from the
referee's    recommendation     that   he   pay   the    full   costs    of    this
disciplinary proceeding.         Attorney Lamb makes essentially two
arguments as to why he should not have to pay the full costs of
the proceeding.
       ¶39   First, Attorney Lamb alleges that the costs could have
been    reduced    if   there   had    been    some     sort    of     settlement
discussion or a mediation session between himself and the OLR.
He contends that this would have allowed him to present the

evidence     he   had    not    been    able      to    present       during   the
investigation phase due to his alcoholism.              He also asserts that
such settlement discussions would have resulted, based in part
on his alleged new evidence, in a negotiated settlement, which
would have eliminated some of the costs incurred in litigating
this matter.      He contends that he held the impression that, once
a formal complaint had been filed, the OLR could not or would




       19
       In his letter to the court filed on December 17, 2014,
Attorney Lamb claimed that he had reimbursed the Fund for its
payment to R.M.   The OLR has not responded to this assertion.
Without a finding of fact or a stipulation on this matter, we
will still utilize the $17,500 total for restitution to the Fund
set forth in the referee's report. Of course, if Attorney Lamb
has already reimbursed the Fund for the payment it made to R.M.
or any other payments, he should be credited accordingly.



                                       23
                                                                           No.   2012AP486-D



not    consider       any    of    his      additional     evidence      outside    of    the
context of an evidentiary hearing or a formal mediation session.
       ¶40    To the extent that Attorney Lamb is suggesting that
the    OLR    should     have      engaged     in   plea    bargaining       with   him    to
reduce the amount of litigation expenses, this court's position
has been not to allow plea bargaining in attorney disciplinary
cases.       See, e.g., Inglimo, 305 Wis. 2d 71, ¶85.                       The OLR would
have been operating with that understanding.
       ¶41    The lack of plea bargaining, however, does not mean
that Attorney Lamb was powerless to present his evidence to the
OLR,     even       during      the      pendency     of     a   formal      disciplinary
proceeding.          Indeed, there was a period of discovery in this

matter.       If Attorney Lamb had evidence in his possession that
would have demonstrated that he did not commit certain alleged
ethical violations, he could have produced that evidence during
discovery (or really at any time).                        In his supplemental report
regarding costs, the referee specifically stated that, while the
OLR    had    not    over-litigated          the    case   or    engaged    in   excessive
discovery,          Attorney       Lamb      had    "neglected      to     cooperate       in
providing required discovery" to the OLR.
       ¶42    In addition, while the OLR is not authorized to engage
in plea bargaining, it always has the ability to ask for the
dismissal of certain counts if it determines that the evidence
on    those     counts      does      not    meet   the    clear,   satisfactory,         and

convincing standard.               See SCR 22.16(5).             Indeed, our opinions
document that the OLR has moved for dismissal of some pending
counts on prior occasions while the case was still before the
                                               24
                                                                         No.    2012AP486-D



referee.        See,   e.g.,     In       re   Disciplinary       Proceedings      Against
Mandelman, 2014 WI 100, ¶4, 358 Wis. 2d 179, 851 N.W.2d 401 (OLR
dismissed      23    counts    due    to       evidentiary    problems        during    pre-
hearing phase of disciplinary proceeding); In re Disciplinary
Proceedings Against Ruppelt, 2014 WI 53, ¶1, 354 Wis. 2d 738,
850 N.W.2d 1   (OLR     voluntarily         dismissed   a    count      pursuant    to
stipulation); In re Disciplinary Proceedings Against Mulligan,
2009 WI 12, ¶9, 315 Wis. 2d 605, 759 N.W.2d 766 (after filing
complaint OLR moved to dismiss one count and to modify a second
count).         Consequently,        we    do     not   reduce     the   costs     due    to
Attorney Lamb's claim that he could not present his alleged new
evidence to the OLR, which allegedly extended the length of the

disciplinary proceeding.               The proceeding was lengthened, if at
all, by Attorney Lamb's own choice or his failure to act.
      ¶43    Attorney Lamb's second argument against the imposition
of full costs is that he lacks the current financial ability to
pay them.       He has provided no evidence, however, to support this
assertion.          Thus, we do not have a basis in this record to
reduce    the    amount     of   the       cost     obligation.         Further,    "[t]he
court's     general     policy       in    such     situations     is    to    direct    the
attorney to provide financial information to the OLR and to try
to negotiate a payment plan for the payment of costs over time."
In re Disciplinary Proceedings Against Balistrieri, 2014 WI 104,
¶67, 358 Wis. 2d 262, 852 N.W.2d 1; see also, In re Disciplinary
Proceedings Against Harman, 2005 WI 89, ¶¶7-12, 282 Wis. 2d 199,
698 N.W.2d 697 (court ordered attorney who claimed a lack of
finances to negotiate a reasonable payment schedule with the OLR
                                               25
                                                                    No.    2012AP486-D



and then imposed such a schedule).                We conclude that we should
again follow that policy in this situation.
       ¶44   IT IS ORDERED that the license of William R. Lamb to
practice law in Wisconsin is revoked, effective the date of this
order.
       ¶45   IT IS FURTHER ORDERED that within 60 days of the date
of   this    order,    to   the   extent    he    has    not   already      done   so,
William R. Lamb shall pay restitution to the Wisconsin Lawyers'
Fund   for   Client    Protection     in    the   amount       of   $17,500.00,     to
client D.L. in the amount of $2,730.00, to client E.R. in the
amount of $850.00, and to client B.O. in the amount of $500.00.
       ¶46   IT IS FURTHER ORDERED that within 60 days of the date

of this order, William R. Lamb shall pay to the Office of Lawyer
Regulation the costs of this proceeding.
       ¶47   IT IS FURTHER ORDERED that payment of restitution to
the individual clients and to the Wisconsin Lawyers' Fund for
Client Protection is to be completed prior to paying costs to
the Office of Lawyer Regulation.
       ¶48   IT   IS   FURTHER    ORDERED    that       William     R.    Lamb   shall
comply, if he has not already done so, with the requirements of
SCR 22.26 pertaining to the duties of a person whose license to
practice law in Wisconsin has been revoked.




                                       26
    No.   2012AP486-D




1